Title: John Barnes to Thomas Jefferson, 2 December 1816
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir,
              George Town, 2d Decr 1816.
            
            from the receipt of your last favrs date, 12h Octr your proposed Absense from Monticello for six weeks, via Bedford—from the 19th my present,—would probably meet your return—I have now to detail—the several, unexpected distressing Vexsatious tryals, my feelings and patience, has experiencd: sufficiently roused by the former,—and withal—to sooth the painfull and tedious sufferance—of the latter.—On the 20th Ulto to my very great surprize & Mortification I recd Messr Baring & Cos letter of the 16th Sepr Covering 1st sett of Ex: for £200 Sterg purchased of Messs Smith & Riddle of Richmond 25th July, of which you were duly advised—with protest for Non-payment—on this extreme—unlooked Occurance and distress,—it must have Occasioned the good Genl—in the deranged state of his finances.—I hesitated not a moment in Risquing my Own—in Order, if possible to Alleviate, the unavoidable painfull sensations he must have to experience for a series of time—ere a suitable,
			 remittance—of
			 Relief could be Obtaind from you—thro me—By the following Mail, I Ventured to Write my Occasional Correspondent Messrs Buckley & Abbott—of New York, not personally known to—or By—stating to them—my Extreme—Anxiety to Reinstate the good Genl without loss of time—and withal pressing my Request to prepare to engage Conditionally a sett of Ex: from a safe hand for £300 Sterg at a short date. if to be had to be in Readiness—and that, by the following Mail—I would most Assuredly—place in their hands prompt & sufficient funds for their purchase—and withal—not to transmit them here for my signature—but, to have the goodness to Address the 1t & 2d Bills under Cover of their Letter—to Messrs Baring & Co stating it to be, at the express—desire of me,—and for the sole Use and Benefit of Genl Thadds Kosciusko at soleure in Switzerland.—all which, has been happily effected—as by their very friendly letter here inclosed: will I trust confirm and prove Mutually satisfactory to all the parties Concern’d—And on a Review of all
			 circumstances, claim particular Notice. The very extraordinary dispatch of the unfortunate Sett a 30 days—to & from esspecially the latter: had Only, 23 days run of it which to 100 Vessels might not again happen in seven years.—and but a few days Elapsed from the Arrival & date of my receiving the protested one to the day of Repurchaseg the One of £300 Sterg direct, on its passage,—the additional £100—was added—as a soothing Cordial to the irritated Bosom of our Venerable—Valuable—suffering Friend—whose exhausted Patience must still continue on the stretch—untill the Arrival—of this
			 last dispatch—may it be speedy—safe, and its contents duly honor’d—
            at my better leisure I shall prepare and transmit to you state of these Accots and therewith the expected settlemt with Messr Smith & Riddle—with whom I have exchanged two letters: and expect a full settlemt—With their friend, Dd English Cashr of the Union Bank—to my intire satisfaction
            with every sentimt of Respect and Esteem,
            
              I am always, Dr Sir Yr mst. Obt
              John Barnes,
            
          
          
            
              
                PS.
                I beg again to request you would be pleased to favr me—with the Original Certificates of the $12.500—6 ⅌Ct US. Stock in yr Name in Order to their being Cancell’d—and Renewd in the Name of Thads Kosciusko—as well, your two powers—for me to receive the Inst on the above Stock—at the Treasury and The Dividend on the 46 Share Bank of Columa—One to be deposited—in each—Departmt—will be required and when Recd, your Original power—(two copys of which must also be deposited—as above)—I shall inclose to you together with the good Genls private letter—
              
            
          
        